Citation Nr: 0707632	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether C. may be recognized as a helpless child of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1973.  The appellant is the veteran's spouse and 
fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied recognition of C. as the 
veteran's helpless child. 


FINDINGS OF FACT

1.  C. was born on September [redacted], 1979.  

2.  Prior to October [redacted], 2000, C. was enrolled at Texas A&M 
University.

3.  C. has been adjudicated to be incapacitated by reason of 
a motor vehicle accident occurring on October [redacted], 2000.

4.  C. has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical condition 
prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for C. as a 
helpless child of the veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Helpless Child

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2006).

The appellant contends that C. became permanently incapable 
of self-support while between the ages of 18 and 23 and 
pursuing a course of instruction at an approved educational 
institution, which should render him a child of the veteran 
for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support 
will not be considered to exist when the child by his or 
her own efforts is provided with sufficient income for 
his or her reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self- support otherwise established.

(3) 	It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2006).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

The facts of this case are not contested.  C. was born on 
September [redacted], 1979.  In the fall of 2000, C. was enrolled 
as an undergraduate at Texas A&M University.  On October [redacted], 
2000, C. was in a motor vehicle accident and suffered 
significant brain trauma.  In January 2002, C. was 
adjudicated to be an incapacitated person by the Probate 
Court of Miller County, Arkansas.  Legal guardianship was 
granted in favor of the veteran and the appellant.  

After a full review of the record, including the contentions 
and statements of the appellant, the Board concludes that the 
claim must be denied.  The facts show that C. was not 
incapacitated prior to his eighteenth birthday.  On the 
contrary, he graduated from high school and had matriculated 
at Texas A&M University.  C. was incapacitated by a motor 
vehicle accident which occurred shortly after his twenty 
first birthday.  By regulation, a child is the offspring of 
the veteran under the age of eighteen, or between 18 and 23 
while enrolled in pursuing a course of instruction at an 
approved educational institution.  See 38 U.S.C.A. § 
101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2006).  By this measure, C. was a child of the veteran at 
the time of his accident.  However, the veteran was not 
receiving VA disability compensation at that time, so the 
status of C. in 2000, while he was attending school, is not 
relevant here.  To be a helpless child of the veteran, and 
for the veteran to now be awarded additional benefits based 
on that fact, C. must have been permanently incapacitated as 
of his eighteenth birthday.  See 38 C.F.R. § 3.356(a).  As C. 
was not incapacitated as of September 27th, 1997, he cannot 
be found to be a helpless child within the meaning of the 
regulation.  Accordingly, the Board has no choice but to deny 
the claim.

The Board extends its deepest sympathies to the appellant.  
The Board is aware that since the incapacitation of C., the 
veteran has also become incapacitated and that the appellant 
is the care provider for her husband and her son.  The law 
allows the Board no room for discretion on this point, and 
the case cannot be resolved in favor of the appellant.
II. Veterans Claims Assistance Act

With respect to the claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the instant claim, a letter 
dated in February 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The February 2004 letter told her 
to provide any relevant evidence in her possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
recognition of a helpless child, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  The Board concludes VA's duty to assist has been 
satisfied.  C.'s treatment notes, school records and court 
documents are of record.  The Board concedes every fact 
alleged by the appellant.  No further assistance in 
acquisition of records or provision of an examination could 
alter the outcome of this case, as discussed above.  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Recognition of C. as the veteran's helpless child is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


